PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,711
Filing Date: 28 Feb 2019
Appellant(s): LINE Plus Corporation



__________________
Paul Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 18, 2022.

EXAMINER’S ANSWER

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

 Claims 1-5, 7-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shing (US 2018/0019959 A1), in view of Hsun (US 10,419,444 B2).


 (2) Response to Arguments
103 Rejection of Claim 1:
a) the Appellant states ‘the combination of Shing and Hsun does not explicitly teach the limitation of ‘the first condition including information on at least one of a particular image, a particular video, a particular audio, a brightness value of a display, a brightness value range of the display, or any combinations thereof’. 
response to argument a) the Examiner respectfully disagrees with the Appellant. In [0051] and [0059], Shing discloses a method of hiding message content by enabling a first device to insert an unlock condition in the message and requesting a second device, whom receives the message, to satisfy the unlock condition prior to viewing the hidden message content. In [0059], Shing further discloses particular unlock conditions to be met prior to viewing the hidden message content. Shing provides unlock conditions such as ‘traveling speed, weather-related parameters, or physiological parameters’. Shing does not disclose such unlock conditions as being an image, video, audio, brightness value of a display, and etc. However, in Col. 7, lines 58-64, Hsun discloses various examples of secure unlock procedures that may be utilized to lock and unlock messages. In particular, Hsun discloses secure unlock procedures such as facial recognition via a camera, and speech recognition via a microphone which have been equated to Appellants’ “particular image” and “particular audio” requirements, respectively. Therefore, at a minimum, Hsun discloses Appellants’ image and audio unlock conditions. 

b) the Appellant states ‘the relied upon sections of Hsun fail to disclose or suggest the unlock condition is transmitted to any other user and/or user device besides a first user…and instead merely discloses the first user sets an unlock condition to be input into his or her own device to unlock a conversation record’. 
response to argument b) the Examiner respectfully disagrees with the Appellant. Although the Examiner agrees that Hsun’s system is taught from the perspective of a single user, Hsun highlights various unlock procedures that may be implemented in Shing’s system. As outlined by the Examiner, Shing’s system teaches a first device which transmits a locked message to a second device, wherein the second device receives the message and must meet an unlock condition to subsequently view the hidden content. Hsun addresses the deficiency of Shing’s system by providing additional unlock procedures as described in Col. 7, lines 58 to Col. 8, line 18 and mentioned in response to argument a) above. 

c) the Appellant states ‘The Examiner fails to establish that a person of ordinary skill in the art would combine Shing and Hsun because Hsun is directed to a single user which locks and unlocks its own messages’. 
response to argument c) the Examiner respectfully disagrees with the Appellant. As addressed above, the prior art-Shing provides a system where a first device transmits a first message which includes hidden content to a second device. The first device inserts an unlock condition in the message and further transmits the message to the second device. The second device receives the message with hidden content and inputs and/or meets the unlock condition inserted by the first device to subsequently view the hidden content. This process is taught in [0051] and [0059] of Shing. Hsun, although addressed from the perspective of a single user, is merely used to disclose that secure conditions which are inserted in messages to hide message content varies in procedure. Hsun addresses the deficiency of Shing’s system by providing additional unlock procedures that may be inserted in a message in addition to its cited procedures as stated in Col. 7, lines 58 to Col. 8, line 18 of Hsun. Therefore, the motivation to combine Shing and Hsun’s teachings lies in the notion that Shing’s unlock procedures may be expanded to include the various unlock procedures taught by Hsun and arrive at Appellants’ invention. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Esther B. Henderson/
Primary Examiner, Art Unit 2458


Conferees:
/KEVIN T BATES/           Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                             

/KHANH Q DINH/           Primary Examiner, Art Unit 2458     
                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.